Citation Nr: 0422708	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  98-03 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
right ear.

2.  Entitlement to service connection for an irregular heart 
beat.

3.  Entitlement to service connection for disability of the 
left knee, right ankle, feet, shoulders, elbows, hands, nose, 
throat, heart and stomach.

4.  Entitlement to service connection for Persian Gulf War 
syndrome.

5.  Entitlement to service connection for a personality 
disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972 and from July 1984 to January 1997.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1997 decision by the RO in Nashville, 
Tennessee, which in pertinent part, denied service connection 
for hearing loss in the right ear, an irregular heart beat, 
disorders of the left knee, right ankle, feet, shoulders, 
elbows, hands, nose, throat, heart and stomach, Persian Gulf 
War syndrome and a personality disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran appeared at a hearing at the RO before the 
undersigned Veterans Law Judge on April 28, 2003.  
Unfortunately the tape recording of that hearing was lost 
before a transcription was made.  The veteran was then 
contacted to ascertain his wishes regarding another hearing.

In a statement received at the Board of Veterans' Appeals in 
July 2004, the veteran requested a personal hearing at the RO 
before a Veterans Law Judge (Travel Board hearing).  Such a 
hearing must be scheduled by the RO.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2003).  

Accordingly, this matter is hereby REMANDED for the following 
action:

The RO should schedule the veteran for a 
personal hearing at the RO before a 
Veterans Law Judge.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



